Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered May 25, 2004. The order, upon plaintiffs’ motion, settled the record on appeal.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by providing that the proposed amended complaint and expert disclosure statements shall be included in the record on appeal from the judgment and as modified the order is affirmed without costs.
Same memorandum as in Lidge v Niagara Falls Mem. Med. Ctr. (17 AD3d 1033 [2005]). Present—Pigott, Jr., PJ., Hurlbutt, Martoche, Smith and Pine, JJ.